Case 3:16-cv-00927-DWD Document 121 Filed 03/16/21 Page 1 of 7 Page ID #635




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

MICHAEL MCINTOSH,                           )
                                            )
       Plaintiff,                           )
                                            )
vs.                                         )        Case No. 3:16-cv-00927-DWD
                                            )
CHRISTOPHER LINDSEY, et al.,                )
                                            )
       Defendants.                          )


                              FINAL PRETRIAL ORDER

DAVID W. DUGAN, District Judge:

  I.   COUNSEL OF RECORD

       Attorneys for Plaintiff:

       Catherine (“Kate”) Dickenson
       Husch Blackwell, LLP
       (314) 480-1929
       kate.dickenson@huschblackwell.com

       Ryan L. White
       (314) 345-6230
       ryan.white@huschblackwell.com

       Mary Pat Carl
       (314) 345-6232
       marypat.carl@huschblackwell.com
       190 Carondelet Plaza, Ste. 600, St. Louis, MO 63105.

       Attorneys for Defendants:
       Rachel D. Schwarzlose and Christine (Kay) McClimans
       Illinois Attorney General’s Office
       201 West Pointe Dr., Suite 7
       Swansea, IL 62226
       (618) 236-8781
       rschwarzlose@atg.state.il.us


                                       Page 1 of 7
Case 3:16-cv-00927-DWD Document 121 Filed 03/16/21 Page 2 of 7 Page ID #636




       cmcclimans@atg.state.il.us


 II.   NATURE OF THE CASE

       Plaintiff Michael McIntosh was housed at Menard Correctional Center. He
       claims Defendant Christopher Lindsey (“Lindsey”) a correctional officer,
       violated Plaintiff’s civil rights by failing to protect him from his cellmate. Plaintiff
       claims Defendant knew of and disregarded a substantial risk of serious harm to
       Plaintiff in violation of his constitutional rights. Defendant Lindsey denies the
       allegations against him and denies he failed to protect Mr. McIntosh from a
       known substantial risk of serious harm to Plaintiff.



III.   SUBJECT MATTER JURISDICTION

       This is an action for damages and injunctive relief.

       The basis for the Court’s subject matter jurisdiction is 42 U.S.C. § 1983.

       The existence of subject matter jurisdiction is not contested.

IV.    UNCONTROVERTED FACTS

       The following facts are not disputed:

       -Plaintiff Michael McIntosh (“Plaintiff”) was an inmate with the IDOC and was
       incarcerated at Menard Correctional Center during the events at issue in this
       case.

       -Menard correctional officer Christopher Lindsey (“Lindsey”) acted under color
       of law during the events at issue in this case.

       -Plaintiff and inmate Frederick D’Amico were cellmates at Menard Correctional
       Center from February 10, 2016 until March 30, 2016.

       The parties propose to convey these facts to the jury in the following manner:

       The Court will convey the facts to the jury.

 V.    CONTROVERTED FACTS


                                        Page 2 of 7
Case 3:16-cv-00927-DWD Document 121 Filed 03/16/21 Page 3 of 7 Page ID #637




       The parties dispute the following facts:

      Whether Plaintiff ever communicated to Defendant Lindsey he was in fear of his
cellmate.

        Whether on March 30, 2016, D’Amico bit off a portion of Plaintiff’s thumb and
inflicted various other wounds.

VI.    AGREED TO ISSUES OF LAW

       The parties agree that the Court is to decide the following legal issues:
       evidentiary issues raised in the parties’ motions in limine and opposition to same.

       Whether Defendant Lindsey is entitled to qualified immunity;

       Whether Plaintiff is entitled to punitive damages.

VII.   WITNESSES
       Plaintiff intends to call the following witnesses:

              Expert witnesses: NONE.
              Non-expert witnesses:
              Michael McIntosh
              Michael Alfonso

              If needed, Plaintiff may call
              Terrin Lee,
              Jessup Henry
              Michael Walton
              Christopher Lindsey


       Defendant intends to call the following witnesses:

              Expert witnesses: None.

              Non-expert witnesses:
              1.   Christopher Lindsey
              2.   Tracy Heiman
              3.   Vickie Wood
              4.   Sean Smolak
              5.   Michael Adams


                                        Page 3 of 7
 Case 3:16-cv-00927-DWD Document 121 Filed 03/16/21 Page 4 of 7 Page ID #638




                6.     Lance Phelps
                7.     Terri Wingerter
                8.     Jeannette Cowan
                9.     Brad Thomas

VIII.   EXHIBITS

        Plaintiff filed pretrial disclosure on Feb. 26, 2021. Defendant filed pretrial
        disclosures on February 25, 2021.

 Plaintiff:
 Number Description                              Objection           If objection, state grounds

 1. Plaintiff’s Complaint (Defendant objects as hearsay).
 2. Plaintiff’s Deposition (Defendant objects as hearsay).
 3. Defendant Lindsey’s Deposition
 4. Plaintiff’s grievances related to his injury at issue, bates stamped Nos. 000001-000020
 (Defendant objects as hearsay).
 5. Cumulative Counseling Summary, bates stamped Nos. 000039-000050
 6. Disciplinary Reports, bates stamped Nos. 000052-000058
 7. Incident Reports, bates stamped Nos. 000059-000063
 8. Internal Affairs Report, bates stamped Nos. 000064-000067; 000694-000804;(Defendant
 objects to portions of the report as hearsay).
 9. Medical Records, bates stamped Nos. 000068-000218, 000280-000531; 000532-000693
 10. Living Unit History, bates stamped Nos. 000219-000225
 11. Cellmate information, bates stamped Nos. 000226-000227
 12. PowerPoint for Opening and Closing (Defendant objects to admitting Plaintiff’s attorneys’
 statements as evidence).

 Plaintiff reserves his right to object to or designate any documents yet to be produced by the
 Defendants including, but not limited to, documents relating to Plaintiff’s former cellmate.

 Defendant:
 Number Description                              Objection           If objection, state grounds


 1. Plaintiff’s Complaint
 2. Plaintiff’s Deposition
 3. Cumulative Counseling Summary, bates stamped Nos. 000039-000050
 4. Disciplinary Card, bates stamped No. 000051 (Plaintiff objects as irrelevant and prejudicial)
 5.Disciplinary Reports, bates stamped Nos. 000052-000058
 6. Incident Reports, bates stamped Nos. 000059-000063
 7. Internal Affairs Report, bates stamped Nos. 000064-000067; 000694-000804;
 8. Medical Records, bates stamped Nos. 000068-000218, 000280-000531; 000532-000693
 9. Living Unit History, bates stamped Nos. 000219-000225.


                                           Page 4 of 7
 Case 3:16-cv-00927-DWD Document 121 Filed 03/16/21 Page 5 of 7 Page ID #639




 10. Cellmate information, bates stamped Nos. 000226-000227.
 11. Keep Separate From List, bates stamped Nos. 000228-000229. (Plaintiff objects as irrelevant
 and prejudicial)
 12. Plaintiff’s grievances related to his injury at issue, bates stamped Nos. 000001-000020

 IX.    DAMAGES

        Plaintiff seeks $1,000,000 in compensatory damages and $1,000,000 in punitive
        damages.

  X.    BIFURCATED TRIAL

        No.

 XI.    TRIAL BRIEFS

        None.

XII.    MOTIONS IN LIMINE

        NOTE: The Court will set a deadline for motions in limine at the Final Pretrial
        Conference. Given the nature of motions in limine, failure to file motions by the
        deadline generally will not prejudice a party’s ability to move in limine before the
        jury is impaneled. Later-filed motions, however, may be stricken if their
        consideration would delay the start of trial.

XIII.   DEPOSITION DESIGNATIONS

        Counsel must confer prior to trial to determine which deposition objections can
        be resolved without Court intervention. To the extent the parties reach an
        agreement, all copies of the deposition (and the Court’s original) should be
        marked to strike the testimony that will not be read to the jury.

        If objections remain that require a ruling by the Court, counsel shall notify the
        Court prior to jury selection on the first day of trial. At that time, counsel shall
        provide the Court with copies of the deposition(s) with all disputed portions
        highlighted, flagged and marked via post-it note or separate sheet of objections
        with page and line references.

XIV.    JURY INSTRUCTIONS


        NOTE: Unless this deadline is altered by an Order entered by Judge Dugan in a


                                          Page 5 of 7
Case 3:16-cv-00927-DWD Document 121 Filed 03/16/21 Page 6 of 7 Page ID #640




      specific case, the parties must submit their entire set of proposed jury
      instructions in Microsoft Word format to the Court no later than noon the day
      before the final pretrial conference. Jury instructions are not filed with the Clerk
      of Court. Rather, they are submitted to Judge Dugan’s chambers via email to
      DWDpd@ilsd.uscourts.gov. Each instruction should be marked to designate the
      party offering the instruction (e.g., “Plaintiff’s Instruction No. 1”) and the source
      of the instruction (e.g., “Seventh Circuit Pattern Instruction No. 1.01”). Plaintiff is
      primarily responsible for the burden of proof instructions, the damage
      instructions, the verdict instructions, and the verdict forms. Defendant is
      primarily responsible for the cautionary instructions. The parties should work
      together in an effort to produce one set of proposed instructions. If the parties are
      unable to agree on certain instructions, each party may submit a version of the
      contested instructions. The Court will compile a packet of proposed final
      instructions and give the instructions to the parties during trial before a formal
      jury instruction conference is held. It is not necessary to submit both “marked”
      and “clean” instructions. Once the final set of instructions has been approved,
      the Court will remove the annotations from the instructions. The jurors will
      receive a copy of the final instructions.


XV.   OTHER TRIAL-RELATED MATTERS

      A. Trial Date. Jury Trial will begin on March 29, 2021.

      B. Length of Trial. The probable length of trial is three days.

      C. Voir Dire. Judge Dugan will conduct a preliminary voir dire of all
         prospective jurors, inquiring about the juror’s employment, prior jury service,
         etc. Counsel then will be permitted to conduct voir dire. As a general rule,
         Judge Dugan does not set a time limit on counsel’s voir dire. Any voir dire
         questions that counsel specifically want Judge Dugan to ask shall be
         submitted via e-mail to DWDpd@ilsd.uscourts.gov prior to the first day of
         trial.

      D. Number of Jurors. There shall be a minimum of six jurors in a civil case.
         Generally, two “alternate jurors” are also selected, who will be dismissed at
         the time that the case is given to the jury for deliberation.

      E. Witness Exclusion. On motion of counsel, Judge Dugan will enter an Order
         excluding witnesses from the courtroom during trial. Counsel will bear
         primary responsibility for monitoring enforcement of the Order.



                                       Page 6 of 7
Case 3:16-cv-00927-DWD Document 121 Filed 03/16/21 Page 7 of 7 Page ID #641




IT IS SO ORDERED.

     DATED: March 16, 2021


                                              /s David W. Dugan_______
                                              United States District Judge




                                Page 7 of 7
